Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE
As per Claim 1, the following is an Examiner’s statement of reasons for allowance: the prior art obtained from an Examiner’s search (RATTI, Patent No.: US 9,916,75; CHIKAWA, Pub. No: US 2013-0009789; LAGASSEY, US Pub. No. 2008-0252485) does not teach nor suggest in detail the limitations: 
“A method of reporting traffic incidents comprising: recording video using a processing device mounted in a first vehicle and showing the video on a display; tapping the display when a traffic incident is detected; capturing a segment of the recorded video that includes the traffic incident when the display is tapped; forwarding an incident report that includes the captured video segment that includes the traffic incident when the display was tapped and additional information related to a vehicle that is the subject of the traffic incident, to a processing center”
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

RATTI only teaches forwarding a video segment to a processing center as reporting of a traffic incident to an enforcement agency, receiving a video segment of at least one vehicle, and analyzing the behavior of the vehicle to determine if the reported traffic incident has occurred.  The closest NPL JIN (JIN, “Comprehensive Framework for Planning and Assessment of Traffic Incident Management Programs”, 2014) discusses basics in video processing, recording and remote notification for traffic management but is silent as to include tapping a vehicle display for a captured segment, vehicle behavior analysis, or rich vehicle data reporting to a remote location as claimed by the Applicant.
Whereas, as stated above, Applicant’s claims invention includes tapping a display when a traffic incident is detected, capturing a segment of the recorded video that includes the traffic incident when the display is tapped, and forwarding an incident report that includes the captured video segment that includes the traffic incident when the display was tapped and additional information related to a vehicle that is the subject of the traffic incident, to a processing center.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 7, the following is an Examiner’s statement of reasons for allowance: the prior art obtained from an Examiner’s search (RATTI, Patent No.: US 9,916,75; CHIKAWA, Pub. No: US 2013-0009789; LAGASSEY, US Pub. No. 2008-0252485) does not teach nor suggest in detail the limitations: 
“A method of detecting a traffic incident comprising: in a processing device; receiving a video segment of at least one vehicle and a reported traffic incident; tracking the vehicle in the video segment; analyzing the behavior of the vehicle to determine if the reported traffic incident has occurred; wherein the step of analyzing the behavior of the vehicle comprises assigning point values to the vehicle wherein each point represents the presence of one of a plurality of or more metrics defined as being required to identify the reported traffic incident; reporting the traffic incident to an enforcement agency in an incident report”

The primary prior art of record RATTI does not teach or suggest in detail tracking the vehicle in the video segment, analyzing the behavior of the vehicle to determine if the reported traffic incident has occurred by assigning point values to the vehicle wherein each point represents the presence of one of a plurality of or more metrics defined as being required to identify the reported traffic incident and reporting said information in the traffic incident in combination with all the elements of each independent claim as presented by the Applicant. 
RATTI only teaches forwarding a video segment to a processing center as reporting of a traffic incident to an enforcement agency, receiving a video segment of at least one vehicle, and analyzing the behavior of the vehicle to determine if the reported traffic incident has occurred.  The closest NPL JIN (JIN, “Comprehensive Framework for Planning and Assessment of Traffic Incident Management Programs”, 2014) discusses basics in video processing, recording and remote notification for traffic management but is silent as to include tapping a vehicle display for a captured segment, vehicle behavior analysis, or rich vehicle data reporting to a remote location as claimed by the Applicant.
Whereas, as stated above, Applicant’s claims invention includes tracking the vehicle in the video segment, analyzing the behavior of the vehicle to determine if the reported traffic incident has occurred by assigning point values to the vehicle wherein each point represents the presence of one of a plurality of or 
So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Claims 1-10 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481